MEMORANDUM **
George Powers appeals from the restitution order imposed following his conviction for wire fraud, in violation of 18 U.S.C. § 1343. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Powers contends that the district court violated his Sixth Amendment rights by ordering restitution in an amount that exceeded the amount that was supported by the jury’s verdict or found beyond a reasonable doubt. This contention is foreclosed by United States v. Bussell, 414 F.3d 1048, 1060 (9th Cir.2005) (restitution orders are unaffected by the Supreme Court’s decision in United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005)).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.